 Case 3:20-cv-00037-GEC Document 18 Filed 08/28/20 Page 1 of 3 Pageid#: 83




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                Charlottesville Division

JOSEPH DRAEGO,                               )
                                             )
               Plaintiff,                    )
                                             )
v.                                           )              Civil Action No.: 3:20-cv-37
                                             )
RASHALL M. BRACKNEY, et al.,                 )
                                             )
               Defendants.                   )

         NOTICE OF INTENT TO SUBMIT MOTION FOR CONSIDERATION

       Defendant Joseph D. Platania respectfully notifies the Court that he does not intend to

reply to the Plaintiff’s submission (ECF No. 17) in response to the Defendant’s Motion to

Dismiss (ECF No. 9). Furthermore, pursuant to Local Rule 11(b), Defendant notifies the Court

that all Defendants agree to the submission of the motion, and all papers filed in connection

therewith, without a hearing. Defendant acknowledges that Plaintiff has expressed a desire for a

hearing before the Court, but Defendant does not believe a hearing is necessary to aid the Court

in deciding the legal issues presented in the briefs. Should the Court decide to hold a hearing on

the motion, Defendant stands ready to appear.




                                                 1
 Case 3:20-cv-00037-GEC Document 18 Filed 08/28/20 Page 2 of 3 Pageid#: 84




                                  Respectfully submitted,

                                  /s/                             .
                                  A. Anne Lloyd (VSB No. 79105)
                                  Assistant Attorney General
                                  Blaire Hawkins O’Brien (VSB No. 83961)
                                  Assistant Attorney General
                                  Office of the Attorney General
                                  202 North 9th Street
                                  Richmond, Virginia 23219
                                  Telephone: (804) 786-5315
                                  Telephone: (804) 371-0977
                                  Facsimile: (804) 371-2087
                                  Email: alloyd@oag.state.va.us
                                  Email: bo’brien@oag.state.va.us

                                  Counsel for Defendant Joseph D. Platania

Mark R. Herring
Attorney General of Virginia

Victoria N. Pearson
Samuel T. Towell
Deputy Attorneys General




                                     2
 Case 3:20-cv-00037-GEC Document 18 Filed 08/28/20 Page 3 of 3 Pageid#: 85




                                 CERTIFICATE OF SERVICE

       I hereby certify that on August 28, 2020, copies of the foregoing were served on the pro

se party of record, via UPS, at the address listed below, and were sent by email to all parties by

operation of the Court’s electronic filing system. Parties may access this filing through the

Court’s CM/ECF System.


                                          Joseph Draego
                                        730 Montei Drive
                                      Earlysville, VA 22936

                                              Respectfully submitted,

                                              /s/                             .
                                              A. Anne Lloyd (VSB No. 79105)
                                              Assistant Attorney General
                                              Blaire Hawkins O’Brien (VSB No. 83961)
                                              Assistant Attorney General
                                              Office of the Attorney General
                                              202 North 9th Street
                                              Richmond, Virginia 23219
                                              Telephone: (804) 786-5315
                                              Telephone: (804) 371-0977
                                              Facsimile: (804) 371-2087
                                              Email: alloyd@oag.state.va.us
                                              Email: bo’brien@oag.state.va.us

                                              Counsel for Defendant Joseph D. Platania




                                                 3
